— Appeal by defendant from a judgment of the Supreme Court, Kings County (Donnelly, J.), rendered September 18, 1980, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant did not move to withdraw his plea at the allocution or at sentencing and having failed to raise any objections to the adequacy of the plea in the court of first instance, he has not preserved the issue for appellate review as a matter of law (see People v Pascole, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Ebron, 87 AD2d 653). In any event, after consideration of the issue, we find that reversal is not warranted in the interest of justice. Defendant, who was charged in an indictment with two counts of murder in the second degree and one count of criminal possession of a weapon in the second degree, thereafter pleaded to one count of murder in the second degree in full satisfaction of the indictment. Defendant stated in his allocution that he told his accomplice not to rob the victim. However, further questioning revealed that defendant knew a robbery was to take place, that he knew his companions possessed a gun, that he intended to participate in the robbery, and that he fled with the gun and stolen item. The court conducted a sufficient inquiry to distinguish this case from others wherein the vacatur of the guilty plea was mandated. The court refused to take the plea until facts were established proving defendant’s guilt. Titone, J. P., Gibbons, Thompson and Bracken, JJ., concur.